Case 8:20-cv-00357-JLS-JDE Document 1 Filed 02/21/20 Page 1 of 6 Page ID #:1




Stephanie R. Tatar (237792)
TATAR LAW FIRM, A.P.C.
3500 West Olive Avenue, Suite 300
Burbank, CA 91505
Telephone: (323) 744-1146
Facsimile: (888) 778-5695
Stephanie@TheTatarLawFirm.com

Attorney for Plaintiff Rafael Rodriguez

                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

                        )                 Civil Action No.   8:20-cv-357
RAFAEL RODRIGUEZ        )
                        )
    Plaintiff,          )                 COMPLAINT FOR VIOLATION OF FAIR
                        )                 CREDIT REPORTING ACT
v.                      )
                        )                 DEMAND FOR JURY TRIAL
CORELOGIC RENTAL        )
PROPERTY SOLUTIONS, LLC )
                        )
    Defendant.          )
                        )
                        )
                        )
                        )

                        PRELIMINARY STATEMENT

      1.    This is an action for damages brought by an individual consumer

against the Defendant for violations of the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. §§ 1681 et seq., as amended.




                                          1
                                              COMPLAINT AND JURY DEMAND
Case 8:20-cv-00357-JLS-JDE Document 1 Filed 02/21/20 Page 2 of 6 Page ID #:2




                                     PARTIES

      2.     Plaintiff, Rafael Rodriguez, is an adult individual who resides

in the State of Florida.

      3.     Defendant Corelogic Rental Property Solutions, LLC (hereafter

“Corelogic”) is a business entity that regularly conducts business in the Central

District of California and has a principal place of business located at 40 Pacifica

Suite 900, Irvine, CA 92618.

                           JURISDICTION AND VENUE

      4.     Jurisdiction of this Court arises under 15 U.S.C. §1681p and 28

U.S.C. § 1331.

      5.     Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                            STATEMENT OF FACTS

      6.     Defendant has been reporting derogatory and inaccurate statements

and information relating to Plaintiff and Plaintiff’s background to third parties

(hereafter the “inaccurate information”).

      7.     Specifically, the inaccurate information includes, but is not limited to,

an inaccurate felony conviction and misdemeanor, which do not belong to Plaintiff,



                                            2
                                                COMPLAINT AND JURY DEMAND
Case 8:20-cv-00357-JLS-JDE Document 1 Filed 02/21/20 Page 3 of 6 Page ID #:3




but instead belongs to another individual with the same or similar name as

Plaintiff’s.

       8.      The inaccurate information negatively reflects upon the Plaintiff and

misidentified Plaintiff as an individual with a felony conviction and misdemeanor.

       9.      Defendant has been reporting the inaccurate information through the

issuance of false and inaccurate background information and consumer reports that

it has disseminated to various persons and prospective landlords, both known and

unknown.

       10.     Plaintiff has applied for and has been delayed/denied housing

opportunities, including but not limited to, a housing opportunity with Colonial

Village at Twin Lakes around February 2020. Plaintiff has been informed that the

basis for these delays/denials was the inaccurate information that appears on

Plaintiff’s consumer report with Defendant and that the inaccurate information was

a substantial factor for those delays/denials.

       11.     As a result of Defendant’s conduct, Plaintiff has suffered actual

damages in the form of delayed housing opportunity, harm to reputation, emotional

distress, including anxiety, frustration, humiliation and embarrassment.

       12.     At all times pertinent hereto, Defendant was acting by and through its

agents, servants and/or employees who were acting within the course and scope of

                                           3
                                                 COMPLAINT AND JURY DEMAND
Case 8:20-cv-00357-JLS-JDE Document 1 Filed 02/21/20 Page 4 of 6 Page ID #:4




their agency or employment, and under the direct supervision and control of the

Defendant herein.

      13.    At all times pertinent hereto, the conduct of the Defendant as well as

that of its agents, servants and/or employees, was intentional, willful, reckless,

negligent, and in grossly negligent disregard for federal and state laws and the rights

of the Plaintiff herein.

                                    CLAIMS
                                 COUNT I - FCRA

      14.    Plaintiff incorporates the foregoing paragraphs as though the same were

set forth at length herein.

      15.    At all times pertinent hereto, Defendant was a “person” and a

“consumer reporting agency” as those terms are defined by 15 U.S.C. §§ 1681a(b)

and (f).

      16.     At all times pertinent hereto, the Plaintiff was a “consumer” as that

term is defined by 15 U.S.C. § 1681a(c).

      17.    At all times pertinent hereto, the above-mentioned background report

was a “consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

      18.    Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is

liable to Plaintiff for willfully and negligently failing to comply with the




                                           4
                                               COMPLAINT AND JURY DEMAND
Case 8:20-cv-00357-JLS-JDE Document 1 Filed 02/21/20 Page 5 of 6 Page ID #:5




requirements imposed on a consumer reporting agency pursuant to 15 U.S.C. §

1681e(b).

      19.    The conduct of Defendant was a direct and proximate cause, as well as

a substantial factor, in bringing about the serious injuries, actual damages and harm

to the Plaintiff outlined more fully above and, as a result, Defendant is liable to the

Plaintiff for the full amount of statutory, actual and punitive damages, along with

the attorney’s fees and the costs of litigation, as well as such further relief, as may

be permitted by law.

                             JURY TRIAL DEMAND

      20.    Plaintiff demands trial by jury on all issues so triable.



                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages

against Defendant, for the following requested relief:

      A.     Actual damages;

      B.     Statutory damages;

      C.     Punitive damages;

      D.     Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n

and 1681o; and



                                           5
                                               COMPLAINT AND JURY DEMAND
Case 8:20-cv-00357-JLS-JDE Document 1 Filed 02/21/20 Page 6 of 6 Page ID #:6




      E.   Such other and further relief as may be necessary, just and proper.

                                        Respectfully submitted,


                                     By:/s/Stephanie R. Tatar
                                       Stephanie Tatar
                                       TATAR LAW FIRM, APC
                                       3500 West Olive Avenue, Suite 300
                                       Burbank, CA 91505
                                       Telephone: (323) 744-1146
                                       Facsimile: (888) 778-5695
                                       Attorney for Plaintiff

Dated: February 20, 2020




                                       6
                                           COMPLAINT AND JURY DEMAND
